DETAILED ACTION
This is a response to the Amendment to Application # 15/890,159 filed on July 13, 2022 in which claims 21 and 26 were amended.  

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on July 13, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 20-30 are pending, of which claims 20 and 29 and rejected under 35 U.S.C. § 112(b) and claims 21-30 are rejected under 35 U.S.C. § 103.

Claim Interpretation
Claim 21 recites a method claim including the limitations “detecting a character encoding for the electronic document … determining an ordering scheme in response to the detected character coding not being non-Unicode non-Hebrew encoding.” (Emphasis added). The broadest reasonable interpretation of this limitation does not require the determination of the ordering scheme to be performed because the detecting may detect a character encoding that is Unicode or Hebrew encoding. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) where the board held that when method steps are to be carried out only upon the occurrence of a condition precedent, the broadest reasonable interpretation holds that those steps are not required to be performed. (id. at *7). See, e.g., Ex parte Arndt (PTAB 2018) (App. S.N. 14/095,735) at 4; Ex parte Heil (PTAB 2018) (App. S.N. 12/512,669), at 6; Ex parte Frost (PTAB 2018) (App. S.N. 12/785,052) at 7; Ex parte Dawson (PTAB 2018) (App. S.N. 12/103,472) at 6; and Ex parte Candelore (PTAB 2017) (App. S.N. 14/281,158) at 5 (supporting the interpretation that “in response to” limitations are conditional).
Additionally, because the limitations “determining a character mirroring state for the electronic document based upon the determined ordering scheme and a status of a presence of at least one bracket pair in the electronic document; rendering the electronic document based on the determined ordering scheme and the determined base direction” are “based upon the determined ordering scheme,” these limitations are also not required to be performed as the determining of the ordering scheme is not required to occur for the reasons discussed above.

Claim 22 recites a method claim including the limitation “wherein if the document is determined not to be in plain text further comprising: converting the electronic document to plain text such that the electronic document is in plain text.” (Emphasis added). The broadest reasonable interpretation of this limitation does not require the conversion of the document into plain text to be performed. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) where the board held that when method steps are to be carried out only upon the occurrence of a condition precedent, the broadest reasonable interpretation holds that those steps are not required to be performed. (id. at *7).

Claim 25 recites a method claim including the limitations “determining if the extracted Hebrew characters form actual Hebrew words; when the extracted Hebrew characters form actual Hebrew words, determining the ordering scheme is logical; when the extracted Hebrew characters do not form actual Hebrew words, reversing the extracted Hebrew characters to create a reversed version of the extracted Hebrew characters” and “determining if the reversed version contains actual Hebrew words; and when the reversed version is determined to contain actual Hebrew words, determine the ordering scheme is visual.” (Emphasis added).
The broadest reasonable interpretation of these limitations only requires one of “when the extracted Hebrew characters form actual Hebrew words, determining the ordering scheme is logical” and “when the extracted Hebrew characters do not form actual Hebrew words, reversing the extracted Hebrew characters to create a reversed version of the extracted Hebrew characters” to be performed and further does not require “when the reversed version is determined to contain actual Hebrew words, determine the ordering scheme is visual” to be performed at all.. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) where the board held that when method steps are to be carried out only upon the occurrence of a condition precedent, the broadest reasonable interpretation holds that those steps are not required to be performed. (id. at *7). See, e.g., Reactive Surfaces v. Toyota Motor Corp., IPR2016-01914 (PTAB 2018) (“[t]he use of ‘when’ instead of ‘if’ does not change whether the method step is conditional”) (citing Ex parte Kaundinya, No. 2016-000917, 2017 WL 5510012, at *5-6 (PTAB Nov. 14, 2017) ("when" may indicate a conditional method step); Ex parte Zhou, No. 2016-004913, 2017 WL 5171533, at *2 (PTAB Nov. 1, 2017) (same); Ex parte Lee, No. 2014-009364, 2017 WL 1101681, at *2 (PTAB Mar. 16, 2017) (same)).

Claim 28 recites a method claim including the limitations “wherein when the ordering scheme is logical, determining the base direction further comprises: determining a first number of characters in the electronic document that are strong left-to-right characters; determining a second number of characters in the electronic document that are strong right-to-left characters; comparing the first number of characters to the second number of characters; when the first number of characters is greater than the second number of characters, determining the base direction of left-to right; and when the first number of characters is less than the second number of characters, determining the base direction of right-to-left.” (Emphasis added).
The broadest reasonable interpretation of this limitation does not require the any of these steps to be performed. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) where the board held that when method steps are to be carried out only upon the occurrence of a condition precedent, the broadest reasonable interpretation holds that those steps are not required to be performed. (id. at *7).See, e.g., Reactive Surfaces v. Toyota Motor Corp., IPR2016-01914 (PTAB 2018) (“[t]he use of ‘when’ instead of ‘if’ does not change whether the method step is conditional”) (citing Ex parte Kaundinya, No. 2016-000917, 2017 WL 5510012, at *5-6 (PTAB Nov. 14, 2017) ("when" may indicate a conditional method step); Ex parte Zhou, No. 2016-004913, 2017 WL 5171533, at *2 (PTAB Nov. 1, 2017) (same); Ex parte Lee, No. 2014-009364, 2017 WL 1101681, at *2 (PTAB Mar. 16, 2017) (same)).

Claim 29 recites a method claim including the limitations “wherein when the ordering scheme is visual, determining the base direction further comprises: determining if a left-to-right script is present in the electronic document; when left-to-right script is not present in the electronic document, determining the base direction of left-to-right; when left-to-right script is present, determining if a left-to-right language is present in non-Hebrew portions of the electronic document; when a left-to-right language is present in the electronic document, determining the base direction of left-to-right; when a left-to-right language is not present in the electronic document, reversing the left-to-right script to create a third reversed version of the electronic document; determining a language associated with the third reversed version; when the language associated with the third reversed version is determined to be a left-to right language, determining the base direction of right-to left; and when the language associated with the third reversed version is determined not to be a left-to-right language, determining the base direction of left-to-right.” (Emphasis added). 
The broadest reasonable interpretation of this limitation does not require any of these steps to be performed. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) where the board held that when method steps are to be carried out only upon the occurrence of a condition precedent, the broadest reasonable interpretation holds that those steps are not required to be performed. (id. at *7). See, e.g., Reactive Surfaces v. Toyota Motor Corp., IPR2016-01914 (PTAB 2018) (“[t]he use of ‘when’ instead of ‘if’ does not change whether the method step is conditional”) (citing Ex parte Kaundinya, No. 2016-000917, 2017 WL 5510012, at *5-6 (PTAB Nov. 14, 2017) ("when" may indicate a conditional method step); Ex parte Zhou, No. 2016-004913, 2017 WL 5171533, at *2 (PTAB Nov. 1, 2017) (same); Ex parte Lee, No. 2014-009364, 2017 WL 1101681, at *2 (PTAB Mar. 16, 2017) (same)).

Claim 30 recites a method claim including the limitations “determining if the electronic document includes at least one bracket pair; when the electronic document does not include at least one bracket pair and the ordering scheme is logical, determining character mirroring is off, when the electronic document does not include at least one bracket pair and the ordering scheme is visual, determining character mirroring is on; when the electronic document includes at least one bracket pair, determining if a bracket having an open property precedes a bracket having a close property; when the bracket having the open property precedes the bracket having the close property and the ordering scheme is logical, determining character mirroring is off, when the bracket having the open property does not precede the bracket having the close property and the ordering scheme is logical, determining character mirroring is on; when the bracket having the open property precedes the bracket having the close property and the ordering scheme is visual, determining character mirroring is on; and when the bracket having the open property does not precede the bracket having the close property and the ordering scheme is visual, determining character mirroring is on.”
The broadest reasonable interpretation of this limitation does not require any of these steps except the first determining step to be performed. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) where the board held that when method steps are to be carried out only upon the occurrence of a condition precedent, the broadest reasonable interpretation holds that those steps are not required to be performed. (id. at *7). See, e.g., Reactive Surfaces v. Toyota Motor Corp., IPR2016-01914 (PTAB 2018) (“[t]he use of ‘when’ instead of ‘if’ does not change whether the method step is conditional”) (citing Ex parte Kaundinya, No. 2016-000917, 2017 WL 5510012, at *5-6 (PTAB Nov. 14, 2017) ("when" may indicate a conditional method step); Ex parte Zhou, No. 2016-004913, 2017 WL 5171533, at *2 (PTAB Nov. 1, 2017) (same); Ex parte Lee, No. 2014-009364, 2017 WL 1101681, at *2 (PTAB Mar. 16, 2017) (same)).

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 20 and 29 and rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 20 and 29, these claims include the limitation “determining if a left-to-right script is present in the electronic document; when left-to-right script is not present in the electronic document, determining the base direction of left-to-right,” or similar. The examiner is unable to determine the metes and bounds of this limitation because it appears to perform the opposite determination as to what is intended. Specifically, this limitation determines the document is in left-to-right format when there no left-to-right script is present. However, if no left-to-right script is present it seems highly unlikely that the document would be in a left-to-right format; especially considering that previous limitations (from claim 20 itself and parent claim 21, respectively) establish that the document does contain text. In other words, the document contains “script” where none of the script is left-to-right; meaning that there is text in the document and that text is right-to-left or top-to-bottom. It would be illogical to then determine that the document is a left-to-right document when the document contains only right-to-left or top-to-bottom text. Further, the present specification provides no further detail to this limitation. Although the language from the claims is present in paragraph 41 of the present specification, this does not provide any additional detail on the limitation itself. 
Moreover, the claims later recite the limitation “when a left-to-right language is present in the electronic document, determining the base direction of left-to-right.” The inclusion of this limitation appears to mean that the base direction is set as left-to-right regardless of whether left-to-right text is present in the document, thus rendering all of these conditional limitations superfluous and further leading to the indefinites of this claim. 
Therefore, a person of ordinary skill in the art would be unable to determine the metes and bounds of the present invention, rendering these claims indefinite. 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 21 and 28-30 are rejected under 35 U.S.C. § 103 as being unpatentable over Lanin et al., US Publication 2012/0109634 (hereinafter Lanin), as cited on the Notice of References Cited dated April 1, 2019 in view of Word Palindrome in C; December 2, 2014; stackoverflow.com; Pages 1-5 (hereinafter Palindrome).

Regarding claim 21, Lanin discloses a computer executable method for determining a layout direction for at least one electronic document containing bidirectional Hebrew text, comprising “receiving an electronic document, the electronic document including bidirectional text wherein at least a portion of the bidirectional text includes Hebrew text” (Lanin ¶¶ 3, 19) where the scanner must receive the document in order to scan the Document Object Model (DOM) and indicating that the document may contain bidirectional Hebrew text. Additionally, Lanin discloses “determining if the electronic document is in plain text” (Lanin ¶¶ 34, 37) by determining if the text is Unicode, which Lanin states to be a form of plain text. Further, Lanin discloses “determining that the electronic document contains meaningful Hebrew words in the Hebrew text” (Lanin ¶ 24) by determining that the document determines meaningful parts in order to divide those parts in to meaningful parts. Moreover, Lanin discloses “detecting a character encoding for the electronic document” (Lanin ¶ 25) because it cannot be determined if Unicode encoding is applied without determining what encoding is employed. Likewise, Lanin discloses “determining an ordering scheme in response to the detected character coding not being non-Unicode non-Hebrew encoding; determining a base direction of the electronic document based at least on non-Hebrew characters present in the electronic document” (Lanin ¶¶ 36-37) by determining an ordering scheme and text direction, based on the text being in plain text Unicode strings. Lanin also discloses “determining a character mirroring state for the electronic document based upon the determined ordering scheme and a status of a presence of at least one bracket pair in a portion of the electronic document that is to be rendered” (Lanin ¶¶ 15, 40, 42) by processing HTML direction, including the determination of bracketed text as an indication that the text is an HTML tag; the entire HTML document is a “portion” within the broadest reasonable interpretation of that term and because the document is an HTML document that is intended to be displayed. Finally, Lanin discloses “rendering the electronic document based on the determined ordering scheme and the determined base direction.” (Lanin ¶ 16, Final Sentence).
Lanin does not appear to explicitly disclose “determining, in response to the electronic document containing meaningful Hebrew words, that the meaningful Hebrew words are not all palindromes; detecting a character encoding for the electronic document, in response to determining that the meaningful Hebrew words are not all palindromes.”
However, Palindrome discloses C code for determining that the words are not all palindromes by outputting those words that are not palindromes to a separate file. (Palindrome 3-4). A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Palindrome was combined with Lanin, that the meaningful Hebrew words of Lanin would be checked for palindromes according to the C code of Palindrome. Thus, the combination of Lanin and Palindrome at least teaches and/or suggests “determining … that the meaningful Hebrew words are not all palindromes.” 
Further, the requirements that the determining is “in response to the electronic document containing meaningful Hebrew words” and that the detecting is “in response to determining that the meaningful Hebrew words are not all palindromes” would be obvious to try. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1397 (U.S. 2007) and MPEP § 2143(I)(E). At the time of invention, there was a recognized problem or need in the art, namely to determine bidirectional text. Further, there were only a limited number identified, predictable potential solutions: specifically, the determining the palindromes step must be performed prior to determining the ordering scheme because if the document contained only palindromes, the system would not be capable of definitively determining an ordering. Thus, palindrome determination must occur in response to one of “determining, in response to the electronic document containing meaningful Hebrew words, that the meaningful Hebrew words are not all palindromes” or “determining that the electronic document contains meaningful Hebrew words in the Hebrew text.” Further, the detecting step must also occur prior to the determining the ordering scheme for the same reasons and, thus, can only be in response to “determining, in response to the electronic document containing meaningful Hebrew words, that the meaningful Hebrew words are not all palindromes;” “determining that the electronic document contains meaningful Hebrew words in the Hebrew text;” or “determining, in response to the electronic document containing meaningful Hebrew words, that the meaningful Hebrew words are not all palindromes.” Thus, one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success because so long as these steps are performed prior to the determination of the ordering scheme, the order in which they are performed does not affect the outcome of the system, while adjusting the order in which those steps prior to determining an ordering scheme may result in improved efficiency or performance, thereby encouraging a person of ordinary skill in the art to attempt such adjustments.
Therefore, the combination of Lanin and Palindrome at least teaches and/or suggests the claimed limitations “determining, in response to the electronic document containing meaningful Hebrew words, that the meaningful Hebrew words are not all palindromes; detecting a character encoding for the electronic document, in response to determining that the meaningful Hebrew words are not all palindromes,” rendering them obvious.
Lanin and Palindrome are analogous art because they are from the “same field of endeavor,” namely that of text processing and analysis. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lanin and Palindrome before him or her to modify the direction determination of Lanin to include the consideration of palindromes of Palindrome.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Lanin teaches the “base device” for determining an ordering scheme of text. Further, Palindrome teaches the “known technique” for determining if a document contains only palindromes or note that is applicable to the base device of Lanin. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claim 28, the combination of Lanin and Palindrome discloses the limitations contained in parent claim 21 for the reasons discussed above. In addition, the combination of Lanin and Palindrome discloses “wherein when the ordering scheme is logical, determining the base direction further comprises: determining a first number of characters in the electronic document that are strong left-to-right characters; determining a second number of characters in the electronic document that are strong right-to-left characters” (Lanin ¶ 26) by determining a number of text parts that are each either all left-to-right or all right-to-left. Further, the combination of Lanin and Palindrome discloses “comparing the first number of characters to the second number of characters; when the first number of characters is greater than the second number of characters, determining the base direction of left-to right; and when the first number of characters is less than the second number of characters, determining the base direction of right-to-left” (Lanin ¶ 26) where the direction is determined to be right-to-left when all characters are right-to-left (i.e., greater than 0 left-to-right characters) and the direction is determined to be left-to-right when all characters are left-to-right (i.e., greater than 0 right-to-left characters).

Regarding claim 29, the combination of Lanin and Palindrome discloses the limitations contained in parent claim 21 for the reasons discussed above. In addition, each of the method limitations of this claim is dependent upon the condition precedent that “the ordering scheme is visual.” As discussed in the claim interpretation above, it would be obvious to one of ordinary skill in the art to not perform these methods steps. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential). Therefore, this claim is obvious. 

Regarding claim 30, the combination of Lanin and Palindrome discloses the limitations contained in parent claim 21 for the reasons discussed above. In addition, each of the method limitations of this claim is dependent upon a series of condition precedents. As discussed in the claim interpretation above, it would be obvious to one of ordinary skill in the art to not perform these methods steps. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential). Therefore, this claim is obvious. 
	
Claim 22 is rejected under 35 U.S.C. § 103 as being unpatentable over Lanin in view of Palindrome, as applied to claim 21 above, in further view of Xiao et al., US Publication 2010/0120454 (hereinafter Xiao).

Regarding claim 22, the combination of Lanin and Palindrome discloses the limitations contained in parent claim 21 for the reasons discussed above. In addition, Lanin discloses “determine that the electronic document is in plain text.” (Lanin ¶ 37). 
The combination of Lanin and Palindrome does not appear to explicitly disclose “wherein if the document is determined not to be in plain text, the method further comprising: converting the electronic document to be in plain text.”
However, Xiao discloses “wherein if the document is determined not to be in plain text, the method further comprising: converting the electronic document to be in plain text.” (Xiao ¶¶ 23-24 and Fig. 2).
Lanin, Palindrome, and Xiao are analogous art because they are from the “same field of endeavor,” namely that of text processor. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lanin, Palindrome, and Xiao before him or her to modify the plain text processing of Lanin and Palindrome to include the conversion process of Xiao.
The motivation for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(D). The combination of Lanin and Palindrome teaches the “base device” processing plain text. Further, Xiao teaches the “known technique” for converting non-plain text to plain text that is applicable to the base device of Lanin and Palindrome. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Claim 23 is rejected under 35 U.S.C. § 103 as being unpatentable over Lanin in view of Palindrome, as applied to claim 21 above, and further in view of Dozier, US Patent 8,782,516 (hereinafter Dozier).

Regarding claim 23, the combination of Lanin and Palindrome discloses the limitations contained in parent claim 21 for the reasons discussed above. In addition, the combination of Lanin and Palindrome does not appear to explicitly disclose “determining that the electronic document has uniform layout characteristics.”
However, Dozier discloses a document processing system that performs the step of “determining that the electronic document has uniform layout characteristics” (Dozier col. 7, ll. 31-53, see also col. 10, ll. 46-61) by disclosing that the process determines if layout characteristics are consistent (i.e., uniform).
Lanin, Palindrome, and Dozier are analogous art because they are from the “same field of endeavor,” namely that of text processing. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lanin, Palindrome, and Dozier before him or her to modify the text processing of Lanin and Palindrome to include the examination of the document layout of Dozier.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Lanin and Palindrome teaches the “base device” for processing text in a document. Further, Dozier teaches the “known technique” examining the uniformity of layout characteristics of the document that is applicable to the base device of Lanin and Palindrome. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system because the layout characteristics do not affect the content of the text in a meaningful way and, thus, the addition of this step would pose no difficulty to implement with the method of Lanin and Palindrome.

Claim 24 is rejected under 35 U.S.C. § 103 as being unpatentable over Lanin in view of Palindrome, as applied to claim 21 above, and further in view of Richard Ishida; Choosing & applying a character encoding; January 26, 2016; World Wide Web Consortium; Pages 1-8 (hereinafter Ishida).

Regarding claim 24, the combination of Lanin and Palindrome discloses the limitations contained in parent claim 21 for the reasons discussed above. In addition, the combination of Lanin and Palindrome discloses “further comprising: determining the ordering scheme is a logical ordering scheme. (Lanin ¶ 26).
The combination of Lanin and Palindrome does not appear to explicitly disclose “wherein detecting character encoding determines that encoding is non-Unicode Hebrew.” 
However, Ishida discloses “wherein detecting character encoding determines that encoding is non-Unicode Hebrew” (Ishida 4, 6) by disclosing that the encoding of text may be detected using server-side logic and giving an example of the text being in ISO-8859-8, which is a non-Unicode Hebrew encoding.
Lanin, Palindrome, and Ishida are analogous art because they are from the “same field of endeavor,” namely that of text processing. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lanin, Palindrome, and Ishida before him or her to modify the character encoding detection of Lanin and Palindrome to include the detection of non-Unicode Hebrew encodings of Ishida.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Lanin and Palindrome teaches the “base device” for processing Hebrew text. Further, Ishida teaches the “known technique” for detecting non-Unicode Hebrew text that is applicable to the base device of Lanin and Palindrome. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Claims 25 and 26 are rejected under 35 U.S.C. § 103 as being unpatentable over Lanin in view of Palindrome, as applied to claim 21 above, and further in view of Utla et al., US Publication 2018/0218033 (hereinafter Utla) and Alter et al., US Publication 2017/0116175 (hereinafter Alter).

Regarding claim 25, the combination of Lanin and Palindrome discloses the limitations contained in parent claim 21 for the reasons discussed above. In addition, the combination of Lanin and Palindrome discloses “wherein determining a character encoding determines that the character encoding is Unicode. (Lanin ¶¶ 34, 37). Further, the combination of Lanin and Palindrome discloses “the method further comprising: extracting all Hebrew characters from the electronic document” (Lanin ¶ 16) by scanning the whole document, which extracts all the text, including all the Hebrew characters. Moreover, the combination of Lanin and Palindrome discloses “when the extracted Hebrew characters form meaningful Hebrew words, determining the ordering scheme is logical.” (Lanin ¶¶ 3, 24-25). Finally, the combination of Lanin and Palindrome discloses “when the extracted Hebrew characters do not form meaningful Hebrew words, reversing the extracted Hebrew characters to create a reversed version of the extracted Hebrew characters; determining if the reversed version contains meaningful Hebrew words; and when the reversed version is determined to contain meaningful Hebrew words, determine the ordering scheme is visual.” (Lanin ¶ 34).
The combination of Lanin and Palindrome does not appear to explicitly disclose “converting the extracted Hebrew characters to single byte Hebrew” or “determining if the extracted Hebrew characters form actual Hebrew words,” and thus, also does not explicitly disclose “when the extracted Hebrew characters form actual Hebrew words, determining the ordering scheme is logical; when the extracted Hebrew characters do not form actual Hebrew words, reversing the extracted Hebrew characters to create a reversed version of the extracted Hebrew characters; determining if the reversed version contains actual Hebrew words; and when the reversed version is determined to contain actual Hebrew words, determine the ordering scheme is visual.”
However, Utla discloses a method for processing text comprising “converting the extracted … characters to single byte …” (Utla ¶ 75) by converting any non-single byte text into single byte text. A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Utla was combined with Lanin and Palindrome, the words of Utla would be the Hebrew words of Lanin and Palindrome. Therefore, the combination of Lanin, Palindrome, and Utla at least teaches and/or suggests the claimed limitation “converting the extracted Hebrew characters to single byte Hebrew,” rendering it obvious.
Lanin, Palindrome, and Utla are analogous art because they are from the “same field of endeavor,” namely that of text processing. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lanin, Palindrome, and Utla before him or her to modify the Hebrew text of Lanin and Palindrome to include the conversion of the text into single byte text of Utla.
The motivation for doing so would have been to allow the process to be performed on legacy documents, thereby increasing the usefulness of the method. (Utla ¶ 51). 

The combination of Lanin, Palindrome, and Utla does not appear to disclose “determining if the extracted Hebrew characters form actual Hebrew words” and thus, also does not explicitly disclose “when the extracted Hebrew characters form actual Hebrew words, determining the ordering scheme is logical; when the extracted Hebrew characters do not form actual Hebrew words, reversing the extracted Hebrew characters to create a reversed version of the extracted Hebrew characters; determining if the reversed version contains actual Hebrew words; and when the reversed version is determined to contain actual Hebrew words, determine the ordering scheme is visual.”
However, Alter discloses “determining if the extracted Hebrew characters form actual Hebrew words.” (Alter ¶ 26). A person of ordinary skill in the art prior to the effective filing date would have recognized that when Alter was combined with Lanin, Palindrome, and Utla, the actual Hebrew words of Alter would replace the meaningful Hebrew words of Lanin, Palindrome, and Utla. Therefore, the combination of Lanin, Palindrome, Utla, and Alter at least teaches and/or suggests the claimed limitations “when the extracted Hebrew characters form actual Hebrew words, determining the ordering scheme is logical; when the extracted Hebrew characters do not form actual Hebrew words, reversing the extracted Hebrew characters to create a reversed version of the extracted Hebrew characters; determining if the reversed version contains actual Hebrew words; and when the reversed version is determined to contain actual Hebrew words, determine the ordering scheme is visual,” rendering them obvious.
Lanin, Palindrome, Utla, and Alter are analogous art because they are from the “same field of endeavor,” namely that of text processing. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lanin, Palindrome, Utla, and Alter before him or her to modify the meaningful word determination of Lanin, Palindrome, and Utla to include the further determination that the words are actual words of Alter.
The motivation for doing so would have been to aid in verifying that the words are correct and not typographical errors, which may hinder the later processing of the text. (Alter ¶ 28). 

Regarding claim 26, the combination of Lanin and Palindrome discloses the limitations contained in parent claim 21 for the reasons discussed above. In addition, the combination of Lanin and Palindrome discloses “reversing the Hebrew characters to create a reversed version of the Hebrew characters.” (Lanin ¶ 34). Further, the combination of Lanin and Palindrome discloses “when the reversed version is determined to contain meaningful Hebrew words, determining the ordering scheme is visual.” (Lanin ¶ 34).
The combination of Lanin and Palindrome does not appear to explicitly disclose “wherein determining a character encoding determines that the character encoding is non-Unicode and undefined characters;” “detecting the character encoding for the reversed version;” or “when the detected character encoding for the reversed version is single byte Hebrew, determining if the reversed version contains actual Hebrew words; when the reversed version is determined to contain actual Hebrew words, determining the ordering scheme is visual.”
However, Utla discloses “wherein determining a character encoding determines that the character encoding is non-Unicode and undefined characters” (Utla ¶¶ 49, 53, 74) by identifying (i.e., determining) the code points for identifying the encoding format and indicating that the encoding may be ASCII (i.e., non-Unicode) and unreadable (i.e., undefined). Additionally, Utla discloses “detecting the character encoding for the reversed version” (Utla ¶ 74) by identifying the encoding for all text. Finally, Utla discloses “when the detected character encoding for the reversed version is single byte …, determining if the reversed version contains … words” (Utla ¶¶ 74-75) by determining that the encoding, which may be single-byte, and then determining the language words of the text. A person of ordinary skill in the art prior to the effective filing date would have recognized that when Utla was combined with Lanin and Palindrome, the text of Utla would be the meaningful Hebrew of Lanin and Palindrome. Thus, the combination of Lanin, Palindrome, and Utla at least teaches and/or suggests “when the detected character encoding for the reversed version is single byte Hebrew, determining if the reversed version contains meaningful Hebrew words,” rendering it obvious.
Lanin, Palindrome, and Utla are analogous art because they are from the “same field of endeavor,” namely that of text processing. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lanin, Palindrome, and Utla before him or her to modify the Hebrew text of Lanin and Palindrome to include the conversion of the text into single byte text of Utla.
The motivation for doing so would have been to allow the process to be performed on legacy documents, thereby increasing the usefulness of the method. (Utla ¶ 51). 

The combination of Lanin, Palindrome, and Utla does not appear to explicitly disclose “when the detected character encoding for the reversed version is single byte Hebrew, determining if the reversed version contains actual Hebrew words” or “when the reversed version is determined to contain actual Hebrew words, determining the ordering scheme is visual.”
However, Alter discloses “determining if the reversed version contains actual Hebrew words.” (Alter ¶ 26). A person of ordinary skill in the art prior to the effective filing date would have recognized that when Alter was combined with Lanin, Palindrome, and Utla, the actual Hebrew words of Alter would replace the meaningful Hebrew words of Lanin, Palindrome, and Utla. Therefore, the combination of Lanin, Palindrome, Utla, and Alter at least teaches and/or suggests the claimed limitations “when the detected character encoding for the reversed version is single byte Hebrew, determining if the reversed version contains actual Hebrew words” and “when the reversed version is determined to contain actual Hebrew words, determining the ordering scheme is visual,” rendering them obvious.
Lanin, Palindrome, Utla, and Alter are analogous art because they are from the “same field of endeavor,” namely that of text processing. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lanin, Palindrome, Utla, and Alter before him or her to modify the meaningful word determination of Lanin, Palindrome, and Utla to include the further determination that the words are actual words of Alter.
The motivation for doing so would have been to aid in verifying that the words are correct and not typographical errors, which may hinder the later processing of the text. (Alter ¶ 28). 

Claim 27 is rejected under 35 U.S.C. § 103 as being unpatentable over Lanin in view of Palindrome, as applied to claim 21 above, and further in view of David C. Zentgraf; What Every Programmer Absolutely, Positively Needs to Know About Encodings and Character Sets to Work With Text; April 27, 2015; kunststube.net; Pages 1-14 (hereinafter Zentgraf).

Regarding claim 27, the combination of Lanin and Palindrome discloses the limitations contained in parent claim 21 for the reasons discussed above. In addition, the combination of Lanin and Palindrome does not appear to explicitly disclose “converting the electronic document to Unicode Transformation Format 32 (UTF- 32).”
However, Zentgraf discloses that it is well known to perform the step of “converting the electronic document to Unicode Transformation Format 32 (UTF- 32)” (Zentgraf 3, 8) by disclosing that one may convert an existing encoding, including those for Hebrew text, into UTF-32.
Lanin, Palindrome, and Zentgraf are analogous art because they are from the “same field of endeavor,” namely that of text processing. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lanin, Palindrome, and Zentgraf before him or her to modify the encoding conversion of Lanin and Palindrome to include the conversion to UTF-32 of Zentgraf.
The motivation for doing so would have been that UTF-32 removes the problem of garbled characters because it supports a large number of languages. (Zentgraf 8). 

Response to Arguments
Applicant’s arguments filed July 13, 2022, with respect to the rejection of claim 26 under 35 U.S.C. § 112(b) (Remarks 11-12) have been fully considered and are persuasive. The rejection of claim 26 under 35 U.S.C. § 112(b) have been withdrawn. 

Applicant's remaining arguments filed July 13, 2022 have been fully considered but they are not persuasive.

Regarding the claim interpretation of claims 21, 22, 25, and 28-30, Applicant appears to repeat the same argument presented in the Remarks dated March 29, 2022 at page 10. These arguments are unpersuasive for the reasons presented in the Final Rejection dated April 15, 2022 at page 24.

Regarding the rejections of claims 20 and 29 under 25 U.S.C. 112(b) for the limitation “determining if a left-to-right script is present in the electronic document; when left- to-right script is not present in the electronic document, determining the base direction of left-to- right,” Applicant appears to repeat the same argument presented in the Remarks dated June 15, 2022 at pages 10-11. These arguments are unpersuasive for the reasons presented in the Advisory Action dated June 28, 2022 at pages 2-3.

Regarding the rejection of claim 21-30 under 35 U.S.C. § 103, Applicant appears to repeat the same argument presented in the Remarks dated June 15, 2022 at pages 12-14. These arguments are unpersuasive for the reasons presented in the Advisory Action dated June 28, 2022 at pages 3-4.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 C.F.R. § 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 C.F.R. § 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 C.F.R. § 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW R DYER/Primary Examiner, Art Unit 2176